                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION


D’WAYNE BAILEY,
                                                   CV-16-22-GF-BMM-JTJ
             Plaintiff,
v.
                                              ORDER ADOPTING MAGISTRATE
                                                 JUDGE’S FINDINGS AND
DOC Director Mike Batista et. al.,
                                                  RECOMMENDATIONS

              Defendants.



      Plaintiff Bailey originally filed an Amended Complaint, Second Amended

Complaint, Third Amended Complaint, Fourth Amended Complaint, as well as

supplements to these complaints, in which he advanced various constitutional

claims. (Docs. 9, 13, 16, 17, 19, 20, and 21). The Court dismissed all of Bailey’s

claims except a portion of Bailey’s Equal Protection claim, in which he asserted

that his rights were violated by alleged discriminatory practices at the Montana

State Prison. Defendants moved for summary judgement alleging no issue of
                                         1
material fact exists, that Defendants were entitled to qualified immunity, and

requested that Bailey’s complaint be dismissed with prejudice. (Doc. 44).

      Magistrate Judge John Johnston entered Findings and Recommendations on

February 21, 2019, and determined that Defendants are entitled to qualified

immunity. (Doc. 58 at 19-24). Judge Johnston recommended that Defendants’

motion for summary judgement (Doc. 43) be granted. (Doc. 58).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

Judge Johnston’s Findings and Recommendations and adopts them in full.

                                     ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 58) are ADOPTED IN FULL.

      IT IS ORDERED that Defendants’ Motion for Summary Judgement (Doc.

43) is GRANTED.

      The Clerk of the Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.




                                         2
      The Clerk of the Court is further directed to have the docket reflect that the

Court certifies pursuant to Rule 24(a)(3(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision should not be taken in good faith.

      DATED this 11th day of March, 2019.




                                          3
